In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-18-00414-CR


                          JOBY MANUEL MUNIZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 242nd District Court
                                     Hale County, Texas
                Trial Court No. B19886-1503, Honorable Kregg Hukill, Presiding

                                       June 25, 2019

                     ORDER OF ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Appellant Joby Manuel Muniz appeals the trial court’s judgment revoking his

community supervision and sentencing him to five years’ confinement for the offense of

possession of a controlled substance in an amount of one gram or more but less than

four grams.1     Appellant’s brief was originally due April 12, 2019. We subsequently

granted appellant’s counsel two extensions to file a brief until May 28, 2019. By letter of




       1   TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West 2017).
June 4, 2019, we notified appellant’s counsel that the brief was overdue and directed him

to file a brief by June 14. We also admonished counsel that failure to file a brief by this

deadline would result in the appeal being abated and the cause remanded to the trial

court for further proceedings without further notice. See TEX. R. APP. P. 38.8(b)(2), (3).

To date, appellant’s counsel has not filed a brief and we have received no further

communication from him.


       We, therefore, abate this appeal and remand the cause to the trial court for further

proceedings pursuant to Rule of Appellate Procedure 38.8(b). On remand, the trial court

shall utilize whatever means it finds necessary to determine the following:


       1.      whether appellant desires to prosecute the appeal;

       2.      whether appellant is indigent;

       3.      whether appellant’s counsel has abandoned the appeal;

       4.      why a timely appellate brief has not been filed on behalf of appellant;

       5.      whether appellant has been denied the effective assistance of counsel;

       6.      whether new counsel should be appointed; and

       7.      if appellant desires to continue the appeal, the date this court may expect
               appellant’s brief to be filed.


       Should the trial court determine that appellant desires to prosecute the appeal, is

indigent, and has been denied the effective assistance of counsel, the trial court shall

appoint new appellate counsel. The name, address, e-mail address, telephone number,

and state bar number of any newly-appointed counsel shall be provided to the clerk of

this court in an order of the trial court.




                                                2
       The trial court shall issue findings of fact and conclusions of law addressing the

foregoing subjects and shall cause to be developed (1) a supplemental clerk’s record

containing the findings of fact and conclusions of law and (2) a supplemental reporter’s

record transcribing any evidence and argument presented. The trial court shall also

cause the record containing the court’s findings and conclusions and any hearing record

to be filed with the clerk of this court on or before July 25, 2019.


       It is so ordered.


                                                          Per Curiam


Do not publish.




                                              3